DETAILED ACTION

The Information Disclosure Statement(s) filed 04/01/2021 and 01/22/2021 have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Duces et al. (US 20100193630 A1).
Regarding claim 1, Duces teaches an auxiliary power unit (APU) system for an aircraft, comprising: a fuel consuming system configured to generate and output electrical energy for use by one or more aircraft system; and a battery system configured to output stored electrical energy for use by the one or more aircraft systems (Figures 1-6 depict a system comprising engines, generators, APU, and batteries. The abstract teaches that the system is on board an aircraft).
Regarding claim 2, Duces teaches the invention discussed in claim 1, wherein the fuel consuming system comprises: a fuel consuming APU (¶ [0110]); and an APU generator operatively connected to the fuel consuming APU and configured to convert APU motion into APU generator alternating current (AC) (¶ [0020, 0200] Figures 2 and 4-6 comprise fuel consuming APU coupled with generators, elements ASG and ASG).
Regarding claim 3, Duces teaches the invention discussed in claim 2, further comprising a high voltage AC line operatively connected to the generator (demonstrated in Figures 1-6. ¶ [0011] teaches that the voltage used throughout the system is 230/115V AC and 270V DC which satisfies the definition of high voltage found in lines 5-7 of page 10 of the instant application).
Regarding claim 4, Duces teaches the invention discussed in claim 3, wherein the battery system includes a battery configured to output battery direct current (DC) and a battery controller configured to control discharging and/or charging of the battery (demonstrated in Figures 1-6, elements BC, HOT, and BATT).
Regarding claim 5, Duces teaches the invention discussed in claim 4, further comprising an AC-DC converter disposed between the high voltage AC line and the battery system and configured to convert the battery DC to battery energy AC to output the battery energy AC to the high voltage AC line (Figures 1-6 all comprise a converter disposed between the high voltage AC line and the battery system. Without any further structural limitations it can be considered configurable as such inasmuch as the applicant has claimed).
Regarding claim 6, Duces teaches the invention discussed in claim 5, wherein the AC-DC converter is configured to convert APU generator AC to generator DC current for charging the battery (depicted in Figures 2 and 4-6). 
Regarding claim 7, Duces teaches the invention discussed in claim 6, further comprising a DC-AC converter operatively connected to the AC-DC converter and configured to convert generator DC from the AC-DC converter and/or battery DC from the battery system into compressor AC configured to operate a cabin air compressor (Figures 1-5 teach the use of transformer-rectifier units operably connecting AC and DC. Figure 6 teaches the use of a DC-AC converter, elements INV and DC-12, operatively connected to the AC-DC converter, elements RU, and configured to convert DC from the AC-DC converter).
Regarding claim 8, Duces teaches the invention discussed in claim 7, further comprising an AC-AC converter disposed on the high voltage AC line (Figures 2 and 4-5, elements ATU) and configured to receive APU generator AC or battery energy AC to condition the APU generator AC or battery energy AC to be used by an engine starter or to be used by an aircraft electrical bus (demonstrated in Figures 2 and 4-5).
Regarding claim 9, Duces teaches the invention discussed in claim 8, further comprising a control module (Figures 1-6, elements MCU, ¶ [0136]) configured to control the APU system to operate in one or more modes, independently or in any combination, the one or more modes comprising at least one of: an APU generator driven cabin air mode where the APU generator provides electrical energy to the cabin air compressor (Figures 2-5); an APU generator driven auxiliary electrical power mode where the APU generator provides electrical energy to the aircraft electrical bus through the AC-AC converter (Figures 2-5), an APU generator driven engine start mode where the APU generator provides electrical energy to the engine starter (Figures 2-5); an APU generator driven battery charging mode where the APU generator provides electrical energy to the battery through the AC-DC converter and the battery controller to charge the battery (Figures 2-5); and/or an aircraft electrical bus driven battery charging mode where the aircraft electrical bus provides electrical energy to the battery through the AC-AC converter, the AC-DC converter, and the battery controller to charge the battery (Figures 2-5).  
Regarding claim 10, Duces teaches an aircraft (abstract) comprising: an auxiliary power unit (APU) system for an aircraft, comprising: a fuel consuming system configured to generate and output electrical energy for use by one or more aircraft system; and a battery system configured to output stored electrical energy for use by the one or more aircraft systems (Figures 1-6 depict a system comprising engines, generators, APU, and batteries).
Regarding claim 11, Duces teaches the invention discussed in claim 10, wherein the fuel consuming system comprises: a fuel consuming APU (¶ [0110]); and an APU generator operatively connected to the fuel consuming APU  and configured to convert APU motion into APU generator alternating current (AC) (¶ [0020, 0200] Figures 2 and 4-6 comprise fuel consuming APU coupled with generators, elements ASG and ASG).
Regarding claim 12, Duces teaches the invention discussed in claim 11, further comprising a high voltage AC line operatively connected to the generator (demonstrated in Figures 1-6. ¶ [0011] teaches that the voltage used throughout the system is 230/115V AC and 270V DC which satisfies the definition of high voltage found in lines 5-7 of page 10 of the instant application).
Regarding claim 13, Duces teaches the invention discussed in claim 12, wherein the battery system includes a battery configured to output battery direct current (DC) and a battery controller configured to control discharging and/or charging of the battery (demonstrated in Figures 1-6, elements BC, HOT, and BATT).
Regarding claim 14, Duces teaches the invention discussed in claim 13, further comprising an AC-DC converter disposed between the high voltage AC line and the battery system and configured to convert the battery DC to battery energy AC to output the battery energy AC to the high voltage AC line (Figures 1-6 all comprise a converter disposed between the high voltage AC line and the battery system. Without any further structural limitations it can be considered configurable as such inasmuch as the applicant has claimed).
Regarding claim 15, Duces teaches the invention discussed in claim 14, wherein the AC-DC converter is configured to convert APU generator AC to generator DC current for charging the battery (depicted in Figures 2 and 4-6).  
Regarding claims 16, Duces teaches the invention discussed in claim 15, further comprising a DC-AC converter operatively connected to the AC-DC converter and configured to convert generator DC from the AC-DC converter and/or battery DC from the battery system into compressor AC configured to operate a cabin air compressor (Figures 1-5 teach the use of transformer-rectifier units operably connecting AC and DC. Figure 6 teaches the use of a DC-AC converter, elements INV and DC-12, operatively connected to the AC-DC converter, elements RU, and configured to convert DC from the AC-DC converter).
Regarding claim 17, Duces teaches the invention discussed in claim 16, further comprising an AC-AC converter disposed on the high voltage AC line (Figures 2 and 4-5, elements ATU) and configured to receive APU generator AC or battery energy AC to condition the APU generator AC or battery energy AC to be used by an engine starter or to be used by an aircraft electrical bus (demonstrated in Figures 2 and 4-5).   
Regarding claim 18, Duces teaches the invention discussed in claim 17, further comprising a control module (Figures 1-6, elements MCU, ¶ [0136]) configured to control the APU system to operate in one or more modes, independently or in any combination, the one or more modes comprising at least one of: an APU generator driven cabin air mode where the APU generator provides electrical energy to the cabin air compressor (Figures 2-5); an APU generator driven auxiliary electrical power mode where the APU generator provides electrical energy to the aircraft electrical bus through the AC-AC converter (Figures 2-5), an APU generator driven engine start mode where the APU generator provides electrical energy to the engine starter (Figures 2-5); an APU generator driven battery charging mode where the APU generator provides electrical energy to the battery through the AC-DC converter and the battery controller to charge the battery (Figures 2-5); and/or an aircraft electrical bus driven battery charging mode where the aircraft electrical bus provides electrical energy to the battery through the AC-AC converter, the AC-DC converter, and the battery controller to charge the battery (Figures 2-5).  
Regarding claim 19, Duces teaches the invention discussed in claim 9, wherein the control module is configured to operate the system in the APU generator driven cabin air mode, the APU generator driven auxiliary electrical power mode, the APU generator driven engine start mode, and/or the APU generator driven battery charging mode for no more than 15 minutes consecutively, and to use the battery driven engine start mode, and/or the battery driven cabin air mode in such a manner that more than 15 minutes of usage of the APU is prevented to reduce APU noise pollution (Duces teaches the physical limitations claimed. As such the invention can be considered configurable to operate in the same manner inasmuch as the applicant has claimed). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Duces et al. (US 20100193630 A1).
Regarding claim 20, Duces teaches a method, comprising: switching between a fuel consuming APU system and a battery system to provide electrical energy to one or more aircraft systems (demonstrated in Figures 1-6, which comprises a fuel consuming APU system and a battery system both connected via switches and contactors to a plurality of aircraft systems). Duces fails to teach the fuel consuming APU system is limited to operating only for a predetermined period of time consecutively. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Duces’ system operates only for a predetermined period of time, as any use of the system for any period of time can be considered a “predetermined period of time.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zielinski et al. (US 20060168968 A1)
Chang et al. (US 20180273198 A1)
Huber et al. (US 6641084 B1)
 	The above listed documents are pertinent in that each of them contain elements that pertain to some, if not all of the above addressed claims. Each of the documents outline APU systems comprising batteries, fuel consumption devices, generators, AC/DC conversion, and ECS systems that utilize cabin air compressors. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0630-1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644